Citation Nr: 1453876	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-44 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for numbness, bilateral upper extremities, to include peripheral neuropathy, neuralgia, and Bell's palsy. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for numbness, bilateral lower extremities, to include peripheral neuropathy, neuralgia, and Bell's palsy. 

3.  Entitlement to service connection for an acquired psychiatric disability, including post-traumatic stress disorder (PTSD) and depression. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran had active duty service from June 1967 to June 1970 and from July 1971 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied service connection for PTSD and determined that new and material evidence had been submitted, but denied the underlying claims, for service connection for numbness of the bilateral upper and lower extremities on the merits.  Regardless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board considers the issue on appeal to involve entitlement to service connection for any acquired psychiatric disability to include PTSD and depression.  In light of the Court's holdings in Clemons and the evidence of record showing that the Veteran experienced symptomatology such as numbness of the extremities attributable to peripheral neuropathy and Bell's palsy, the Board has recharacterized the issues on appeal as entitlement to service connection for numbness of the bilateral upper and lower extremities, to include peripheral neuropathy, neuralgia, and Bell's palsy.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holdings in Clemons.  

The Veteran testified before the Board at a February 2014 video-conference hearing at the RO.  A transcript of that hearing has been associated with the record.

The issues of entitlement to service connection for an acquired psychiatric disability and numbness of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a January 1989 rating decision, the RO denied service connection for numbness of the left side of the body; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year. 

2.  In a January 2007 rating decision, the RO denied service connection for numbness of the left side of the body, bilateral upper extremities, and bilateral lower extremities; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.
 
3.  The additional evidence received since the January 2007 rating decision denying service connection for numbness of the left side of the body, bilateral upper extremities, and bilateral lower extremities, is new, relates to an unestablished fact necessary to the low back disability issue, and raises a reasonable possibility of substantiating that underlying claim.



CONCLUSION OF LAW

1.  The RO's January 2007 decision that decline to reopen the claim of service connection for numbness of the left side of the body, bilateral upper extremities, and bilateral lower extremities is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (b), 20.302, 20.1103 (2014).
 
2.  The evidence received since the January 2007 rating decision is new and material, sufficient to reopen a claim of service connection for numbness of the bilateral upper extremities.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The evidence received since the January 2007 rating decision is new and material, sufficient to reopen a claim of service connection for numbness of the bilateral lower extremities.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran is seeking to reopen a previously denied numbness of the bilateral upper and lower extremities service connection claims.  The Board concludes that it is not precluded by the VCAA from adjudicating this portion of the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence Law and Analysis

The Veteran is seeking to reopen his claims for service connection for numbness of the bilateral upper and lower extremities.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

By way of background, the RO initially denied service connection for numbness, left side in a January 1989 rating decision finding that there was no evidence of any current numbness.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  The January 1989 rating decision became final.  38 U.S.C.A. § 7105(c).  The Veteran filed an informal claim in December 2006 and in a January 2007 rating decision, the RO denied service connection for numbness of the left side of the body and bilateral upper and lower extremities.  The RO determined although the Veteran's service treatment records showed complaints of numbness and tingling on the left side of the body while jogging in October 1984 and a one-time complaint of numbness and tingling in the left arm in November 1984, there was no evidence of complaints, treatment, or diagnoses regarding numbness in the right arm or in the lower extremities.  Overall, the RO determined that there was no evidence that the Veteran had a chronic condition during service.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board finds that the January 2007 rating decision became final.  38 U.S.C.A. § 7105(c). 

Since the January 2007 rating decision, additional evidence has been associated with the record including, in pertinent part, VA and private treatment records and the Veteran's February 2014 hearing testimony.  VA and private treatment records included such diagnoses as peripheral neuropathy, neuralgia, and Bell's palsy.  

At the Board hearing, the Veteran testified that he began experiencing pain and numbness in his hands and feet in service that have continued to the present.  He further indicated that he first received post service treatment for his symptoms around 1991 approximately within three years of his discharge from his last period of active duty service.

Thus, given the Veteran's competent lay statements concerning incidents in active duty service as well as continuing symptoms and in light of post service treatment records that included symptoms of numbness similar to those symptoms reported during service, as well as current diagnoses of neuralgia, peripheral neuropathy, and Bell's palsy, the evidence submitted since the January 2007 rating decision is new and material as it is not redundant of evidence already in the record in January 2007, and relates to the unestablished fact of whether the Veteran has a current respiratory condition that was incurred in or aggravated in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issues of entitlement to service connection for a service connection for numbness, bilateral upper and lower extremities, to include peripheral neuropathy, neuralgia, and Bell's palsy are reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for numbness, bilateral upper extremities, to include peripheral neuropathy, neuralgia, and Bell's palsy is reopened.

New and material evidence having been received, the claim of entitlement to service connection for numbness, bilateral lower extremities, to include peripheral neuropathy, neuralgia, and Bell's palsy is reopened.


REMAND

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In regards to numbness of the bilateral upper and lower extremities, service treatment records show that in July 1976, the Veteran had complaints of a rash across his legs and was diagnosed as having papular lesions to the legs.  In July 1982, the Veteran was treated for blisters on both feet.  In August 1982, he had complaints of pain in both legs and feet for the previous week.  He indicated that pain began in his heel area, his toes would become numb, and the pain radiated into his calves.  He was later diagnosed as having Achilles tendonitis.  In September 1982, he had complaints of blisters on the bottom of his feet from a road march.   In October 1984, he reported a sudden onset of tingling in the left leg after jogging; he was diagnosed as having transient left sided paresthesia.  The next day he had complaints of tingling in his left arm and was diagnosed as having questionable impingement neuropathy.  An October 1984 internal medicine consult noted complaints of numbness and tingling on the left side of body while jogging that started in the left side and radiated to the arm, neck and left shoulder area.  An October 1984 nerve conduction study showed findings that were inconsistent with left arm neuropathy.  A brain study was negative.  A subsequent physical profile board proceedings report dated in October 1984 noted that the Veteran had a pinched nerve in his neck.  In November 1984, he was diagnosed as having muscular neck pain with complaints of numbness and tingling in his left arm associated with neck pain.  In December 1987, it was noted that he had an abnormal EKG with possible inferior infarction with extension.  A history of left sided pain and leg numbness was noted at that time.  In November 1987, he injured his left foot when he stepped on a rock while running and was diagnosed as having a left foot contusion.  An April 1988 retirement examination and report of medical history were negative for any complaints, findings, or diagnoses related to numbness of the upper and lower extremities.  The Veteran specifically denied having any neuritis, foot trouble, or swollen or painful joints on the report of medical history.   
 
In June 1988, the Veteran filed a formal claim for numbness on the left side.  

On October 1988 post service VA examination, the Veteran reported a history of numbness on the left side of his body in 1984 while jogging.  He indicated that the numbness lasted about half a day and had occurred approximately 15-20 times in the past.  He reported that there currently was no numbness.  The examiner found that there was a history of left-sided numbness with insufficient clinical evidence at the present time to warrant a diagnosis of acute or chronic disability and or residuals thereof.  

Current VA and private treatment records document complaints of numbness in the bilateral upper and lower extremities similar to those complaints documented during service and currently include such diagnoses as neuralgia, peripheral neuropathy, and Bell's palsy.  

During his Board hearing, the Veteran testified that he began experiencing pain and numbness in his hands and feet in service that have continued to the present.  In light of his testimony as well as in-service and post-service indications of the Veteran experiencing similar symptoms, a VA examination is necessary to determine the nature and etiology of his complaints.  

In regards to the Veteran's psychiatric disorder, the Veteran believes that his depression began in service.  He indicated that halfway through his career, he was selected for recruiting duty, which did not suit him well.  He reported that the duty was tied to monthly and quarterly quotas, required long hours of work, and was stressful.  The work made him feel sick to his stomach and depressed, which he admitted he did not realize that it was depression at that time.  In the four years prior to his retirement, he began experiencing medical problems, which he believed resulted in his being dropped from consideration for master sergeant and barred from reenlistment.  He felt hopeless and decided to retire.  He indicated that his symptoms have not improved since his retirement.  See October 2009 statement and Board hearing transcript.  

The Veteran submitted service personnel records, which included a February 1974 Enlisted Efficiency Report that noted he was a Tank Commander and was a good worker, but had problems with subordinates.  A report for the time period from October 1980 to October 1981 noted that the Veteran was a dedicated Noncommissioned Officer who tried very hard to become a successful recruiter and that his effort was always there; however, the results were not.  He had been afforded every tool available to be a successful recruiter, but his lack of desire to do the basic recruiting activities on a daily basis rendered him totally ineffective in this position.  Another report covering the time period from November 1981 to November 1982 noted that the Veteran's lack of self-motivation, aggressiveness, competitive spirit, good physical appearance, and self-discipline rendered him incompetent of accomplishing his assigned mission, which he readily admitted.  It was suggested that his career be monitored for retainability as a soldier in the US Army.  A report for the appeal period from February 1985 to January 1986 demonstrated that the Veteran's overall duty performance was substandard.  The record reflected that the Veteran's excessive weight had a detrimental effect on his physical readiness training performance and his personal appearance.  In October 1986, a bar to reenlistment was imposed under the qualitative management program.  

Service treatment records including an April 1988 retirement report of examination and accompanying report of history were negative for any complaints, treatment, or diagnoses of a psychiatric disorder. On a report of medical history at the time of separation, he indicated that he did not have frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  Also, on the separation examination report, the service examiner checked the box that indicated that the Veteran was psychiatrically normal.  

The Veteran has also claimed that he was hit in the head with a brick while performing his duties related to riot control.  See June 2009 VA treatment record.  During his hearing, he clarified that he was placed on riot control after Martin Luther King, Jr., was assassinated in 1968 while he was assigned to the 6th Army Cavalry Regiment stationed at Fort Meade, Maryland.  He then claimed that he was shot twice from a man on a roof.  The first round reportedly hit him on the side and caused him to fall down, although it did not penetrate his field jacket and liner.  The second shot, he stated, grazed the top of his head when his helmet came off.  He stated that the shooter fell to his death from the roof top.  The Veteran stated he put a handkerchief on his head along with his helmet and the bleeding stopped.  A medic reportedly looked at it and said that it was not bad, so he went back on patrol.  Because, he stated, the group of men that he was with were not doing what they were supposed to be doing when the individual fired the shots, no one reported the incident.  The Veteran reported that he did not even tell his wife about it until approximately 1973.  The Veteran's wife provided supporting testimony.  

During a December 2010 VA Mental Health Consult, the Veteran reported witnessing someone getting seriously burned at a gas station that was fire-bombed and being shot at twice during riot control duty and receiving superficial wounds.  He stated he later had nightmares about the event.  He indicated he was later trained to be a recruiter in the late 1970s, but due to the intense quota pressure from the job, he worked extremely long hours and eventually became a "basket case" with little interest in doing things that he used to enjoy.  He stated that his performance deteriorated, and he was placed on a quality management plan.  He was diagnosed as having depression and PTSD.  The VA psychiatrist stated that the Veteran's stressor for PTSD included being shot at and witnessing a man get severely burned.  The psychiatrist noted that the Veteran was also in situations where there were ongoing threats of danger.  The psychiatrist stated that it appeared that both the Veteran's major depression and PTSD were secondary to his service in the Army.  

In November 2012, Dr. E.G., the Veteran's treating psychiatrist, noted that the Veteran struggled with PTSD.  In conjunction with this diagnosis, Dr. E.G. noted a history, provided by the Veteran, of the Veteran being shot twice while on active duty and enduring serious psychological and physical traumas during his service.  

The Board notes that a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl v. Nicholson, 21 Vet. App. 120, 122 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  A VA examination is necessary to determine the nature and etiology of any of the Veteran's psychiatric disorders.  

During his hearing, the Veteran indicated that he was initially diagnosed as having peripheral neuropathy by a podiatrist around 1991 or 1992.  He also claimed that his family physician confirmed the diagnosis and prescribed medication.  A review of the evidence reveals that the earliest private treatment records associated with the Veteran's claims file are dated in 2002.  Also, on July 2013 Report of General Information, it was revealed that the Veteran underwent emergency surgery to remove his great left toe related to his peripheral neuropathy.  These records have not been associated with the claims file.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e) (2) (2014).

The record shows that the Veteran receives continuous treatment at the VA for his disabilities on appeal.  The most recent treatment records associated with the Virtual VA are dated through February 1, 2013.  In light of the need to remand, additional ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for any psychiatric disorder and numbness of the upper and lower extremities, including peripheral neuropathy, Bell's palsy, and neuralgia since February 1, 2013, from the Denver VA Medical Center, Eastern Colorado VA Health Care System, and from any other sufficiently identified VA facility. 

2.  Request that the Veteran identify any medical treatment records for any psychiatric disorder and numbness of the upper and lower extremities, including peripheral neuropathy, Bell's palsy, and neuralgia and furnish appropriate authorization for the release of private medical records, to include treatment records form Aurora Colorado Medical Center dating from July 2013 and the podiatrist and family physician referred to during the February 2014 Board hearing who initially treated the Veteran post service for numbness of the upper and lower extremities dating back to 1991 or 1992.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.  38 C.F.R. § 3.159 (2014). 

3.  The AOJ should advise the Veteran that it would be helpful for him to obtain and submit evidence which would serve to corroborate his account of the stressor incidents, such as statements from other servicemen who witnessed the claimed events.  

4.  The AOJ must also request a copy of the Veteran's complete official military personnel record.  

5.  The AOJ must review the claims file and prepare a summary of Veteran's claimed stressors while serving with the 6th Army Calvary Regiment on riot control duties in April 1968 following Martin Luther King, Jr.'s assassination, including him being hit with a brick, shot at twice, as well as witnessing an individual get seriously burned from a fire bomb at a gas station and another individual falling to his death from a rooftop.  The stressor summary, together with a copy of his service personnel records and DD Form 214 and this remand, and all pertinent documents, including any supporting statements should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  That agency should be asked to provide all information that might corroborate the Veteran's alleged stressor.

6.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability found to be present.  The claims file and Virtual VA record should be reviewed in conjunction with such examination.  The examiner is asked to express an opinion on the following: 

The examiner shall initially determine whether the criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) have been met. See 38 C.F.R. § 4.125(a).  The examiner should discuss the Veteran's claimed in-service stressor(s) as well as the service personnel records suggesting that the Veteran experienced challenges while performing his job duties.  

In regards to any psychiatric disability, other than PTSD, to include depression, the examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disability, to include depression, that is related to his military service.  

Any opinion expressed should be accompanied by a rationale. 

7.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of any numbness to the bilateral upper and lower extremities found to be present.  The claims file and Virtual VA record should be reviewed in conjunction with such examination.  The examiner is asked to express an opinion on the following:

In regards to any disability manifested by numbness in the upper and lower extremities, the examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to his military service.  The examiner should discuss the Veteran's service treatment records, including complaints or findings of papular lesions to the legs in July 1976; blisters on the feet in July 1982; pain and numbness in both legs and feet in August 1982; blisters on feet in September 1982; complaints of numbness and tingling on left side, left leg, arm, neck, left shoulder in October and November 1984; abnormal AKG in December 1987; normal April 1988 separation examination regarding this issue; and any relevant post service treatment records.    

Any opinion expressed should be accompanied by a rationale.

8.  Thereafter, readjudicate the appellant's claims.  If a benefit sought on appeal is not granted, issue the appellant and his representative a supplemental statement of the case and provide the appellant an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


